Casey, J.
Proceeding pursuant to Executive Law § 298 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent State Division of Human Rights which found petitioner guilty of an unlawful discriminatory practice based on sex.
Respondent Patricia Erne, a physical education teacher employed by petitioner New Paltz Central School District (hereinafter the District), coached the District’s co-ed high school tennis team from 1977 through the spring of 1982. Before the start of the 1982-1983 school year, a determination was made to create separate tennis teams, with the girls’ team playing in the fall and the boys’ team in the spring. In June *7611982, Erne applied to coach both teams and shortly thereafter she was appointed as coach of the girls’ team for the fall semester.
Before the beginning of the spring tennis season, Erne was informed that her application to coach the boys’ team was denied. According to petitioners, her application was denied due to the IIV2 days that she was absent from June 1982 to February 1983. The District appointed a male, the only applicant to respond to the District’s advertisement, to coach the boys’ tennis team for the spring of 1983. Erne filed a sex discrimination complaint with respondent State Division of Human Rights (hereinafter the Division). After a hearing, the Division determined that petitioners discriminated against Erne on the basis of sex.
The determination of sex discrimination is based largely upon the conclusion that the District used its policy regarding absences as a "pretext” to deny Erne’s application to coach the boys’ tennis team. This conclusion was drawn from the lack of any direct proof that Erne’s absences actually affected her ability to coach tennis. Regardless of whether a teacher’s attendance record is a valid, job-related factor which can be considered by a school district in making employment decisions (see, Matter of Mugavin v Nyquist, 48 AD2d 727, affd 39 NY2d 1003), the record contains no evidence that the District applied this policy as a pretext for denying Erne’s application for the coaching position due to her sex. On the contrary, there is undisputed evidence in the record that during the same school year that the District applied the policy to Erne, it also denied a coaching position to a male teacher due to excessive absenteeism. Noticeably absent from the Division’s determination is any attempt to harmonize this undisputed evidence of the District’s application of its policy on absenteeism to a male teacher with the finding that the policy was a mere pretext for discriminating against Erne because she is female. In these circumstances, the Division’s determination is irrational and lacking in substantial evidentiary support; it must therefore be annulled.